3Jn tbe Wniteb ~tate5
                                      ORIGINAL
                                         105
F.3d 621, 624 (Fed. Cir. 1997) ('"The Tucker Act grants the Court of Federal Claims jurisdiction
over suits against the United States, not against individual federal officials."). Nor does it have
jurisdiction to hear claims against states, state agencies, or state officials. See, e.g., Vlahakis v.
United States, 215 Ct. Cl. 1018, 1018 (1978) ('The plaintiffs assertions concerning Illinois state
officials and courts are obviously beyond this court's jurisdiction."); Moore v. Pub. Defenders
Office, 76 Fed. Cl. 617, 620 (2007) ("When a plaintiffs complaint names private parties, or
local, county, or state agencies, rather than federal agencies, this court has no jurisdiction to hear
those allegations."). Indeed, the jurisdiction of the Court of Federal Claims "is confined to the
rendition of money judgments in suits brought for that relief against the United States, ... and if
the relief sought is against others than the United States, the suit as to them must be ignored as
beyond the jurisdiction of the court." United States v. Sherwood, 312 U.S. 584, 588 (1941).
Accordingly, plaintiffs claims against all parties except the United States must be dismissed for
lack of jurisdiction.

         Further, the Court of Federal Claims lacks jurisdiction to entertain criminal matters. See
Joshua v. United States, 17 F.3d 378, 379-80 (Fed. Cir. 1994) (affirming that the Court of
Federal Claims had "'no jurisdiction to adjudicate any claims whatsoever under the federal
criminal code'"); Kania v. United States, 650 F.2d 264, 268 (Ct. Cl. 1981) (noting that "the role
of the judiciary in the high function of enforcing and policing the criminal law is assigned to the
courts of general jurisdiction and not to this court"). Accordingly, plaintiffs claims regarding his
arrest, detention, and bond posting must be dismissed. Plaintiffs general allegations of treason,
extortion, racketeering, threat, duress, coercion, human trafficking, perjury, slavery, false arrest,
bribery, and conspiracy must also be dismissed.

         Moreover, the court lacks jurisdiction to entertain the constitutional violations alleged by
plaintiff. The Tucker Act, the principal statute governing the jurisdiction of this court, waives
sovereign immunity for claims against the United Stales that are founded upon the United States
Constitution. 28 U.S.C. § 149l(a)(l). However, the constitutional provisions at issue must
mandate the payment of money for their violation. Loveladies Harbor, Inc. v. United States, 27
F.3d 1545, 1554 (Fed. Cir. 1994) (en bane). None of the constitutional provisions relied upon by
plaintiff-Article I, Section !O's Contract Clause; Article VI's statement that all treaties shall be
the supreme law of the land; the Fourth Amendment; the Fifth Amendment and Fourteenth
Amendments' Due Process Clauses; and the Fourteenth Amendment's Equal Protection
Clause-mandates the payment of money damages for its violation. See, e.g., Brown, 105 F.3d at
623 ("[T]he Fourth Amendment does not mandate the payment of money for its violation.
Because monetary damages are not available for a Fourth Amendment violation, the Court of
Federal Claims does not have jurisdiction over a such a violation." (citation omitted)); LeBlanc
v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) ("[T]he Due Process Clauses of the Fifth
and Fourteenth Amendments [and] the Equal Protection Clause of the Fourteenth Amendment
... [are not] a sufficient basis for jurisdiction because they do not mandate payment of money by
the government."); McNeil v. United States, 78 Fed. Cl. 211, 225 (2007) (noting that the
Contract Clause does not apply to the United States and does not mandate the payment of
money), affd, 293 F. App'x 758 (Fed. Cir. 2008). Accordingly, plaintiffs constitutional claims
must be dismissed.



                                                  -2-
        Finally, the court lacks jurisdiction to entertain plaintiffs claims premised upon a treaty
and various United Nations declarations. Pursuant to 28 U.S.C. § 1502, the Court of Federal
Claims, unless otherwise provided by statute, does "not have jurisdiction of any claim against the
United States growing out of or dependent upon any treaty entered into with foreign nations."
Plaintiff has not cited any statutes providing this court with the authority to entertain claims
under the Treaty of Peace and Friendship, the Universal Declaration of Human Rights, the
Declaration of the Rights of the Child, or the Declaration of the Rights of Indigenous Peoples.
Accordingly, these claims must be dismissed. See also Prophet v. United States, I 06 Fed. Cl.
456, 464 (2012) (holding that various declarations and conventions do not confer jurisdiction on
the Court of Federal Claims because they "are not acts of the United States Congress, signed by
the President of the United States"); Republic of New Morocco v. United States, 98 Fed. Cl. 463,
468 (2011) (holding that the Treaty of Peace and Friendship "cannot serve as a basis for the court
to exercise jurisdiction over the complaint"); Pikul in v. United States, 97 Fed. Cl. 71, 77-78
(2011) (stating that the Universal Declaration of Human Rights does not create any substantive
rights enforceable against the government).

                 II. APPLICATION TO PROCEED IN FORMA PAUPERIS

         As noted above, plaintiff filed, concurrent with his complaint, an application to proceed
in forma pauperis. Courts of the United States are permitted to waive the prepayment or payment
of filing fees and security under certain circumstances.' 28 U.S.C. § l 915(a)(l). Plaintiffs
wishing to proceed in forma pauperis must submit an affidavit that lists all of their assets,
declares that they are unable to pay the fees or give the security, and states the nature of the
action and their belief that they are entitled to redress. Id. Further, prisoners must file "a
certified copy of the trust fund account statement (or institutional equivalent) for the prisoner for
the 6-month period immediately preceding the filing of the complaint ... obtained from the
appropriate official of each prison which the prisoner is or was confined." Id. § l 915(a)(2).

        Plaintiff has substantially satisfied the requirements set forth in 28 U.S.C. § 191 S(a). The
court therefore grants plaintiffs application to proceed in forma pauperis and waives plaintiffs
prepayment of the filing fee. Notwithstanding the court's waiver, prisoners seeking to proceed in
forma paupcris are required to pay, over time, the filing fee in full. Id.§ 191 S(b). Thus, plaintiff
shall be assessed, as a partial payment of the court's filing fee, an initial sum of twenty percent of
the greater of (I) the average monthly deposits into his account, or (2) the average monthly


        ' While the Court of Federal Claims is not generally considered to be a "court of the
United States" within the meaning of title 28, the court has jurisdiction to grant or deny
applications to proceed in forma paupcris. See 28 U.S.C. § 2503(d) (deeming the Court of
Federal Claims to be "a court of the United States" for the purposes of§ 1915); see also
Matthews v. United Stales, 72 Fed. Cl. 274, 277-78 (2006) (recognizing that Congress enacted
the Court of Federal Claims Technical and Procedural Improvements Act of 1992, authorizing
the court to, among other things, adjudicate applications to proceed in forma pauperis pursuant to
§ 1915).

                                                 -3-
balance in his account for the six-month period immediately preceding the filing of his
complaint. Id. § 191 S(b )(I). Thereafter, plaintiff shall be required to make monthly payments of
twenty percent of the preceding month's income credited to his account. Id.§ 1915(b)(2). The
agency having custody of plaintiff shall forward payments from plaintiffs account to the clerk of
the Court of Federal Claims each time the account balance exceeds $10 and until such time as the
filing fee is paid in full. Id.

                                      IIL CONCLUSION

        For the reasons set forth above, the court DISMISSES plaintiffs complaint for lack of
jurisdiction. In addition, the court GRANTS plaintiffs application to proceed in forma pauperis,
but directs plaintiff to pay the filing fee in full pursuant to 28 U.S.C. § l 915(b), as previously
described. No costs. The clerk shall enter judgment accordingly.

       IT IS SO ORDERED.




                                                -4-